DETAILED ACTION

The Amendment filed by Applicant on 04/27/2022 is entered.

New claims 21-24 are added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 04/27/2022 have been fully considered and they are found persuasive.

The rejection of claims 1-9, 11 and 15-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita, U.S. Patent No. 4,220,543 (hereinafter “Yamashita”). Yamashita teaches a membrane made of ethylene-vinyl alcohol copolymers with different ethylene content with a porous layer comprising a plurality of cylindrical voids and plurality of spherical voids with a porosity of 70 to 95%. See Yamashita, Abstract; col. 2, lines 47-66; col. 5, line 64 through col. 6, line 30; col. 7, line 65 through col. 8, line 7.

Allowable Subject Matter/Reasons for Allowance
Claims 8-19 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is CN 10-3030724 A (hereinafter “’724”). ‘724 teaches a copolymerization reaction method of olefin and an olefin carrying a polar (hydroxy) groups under mono-metallocene catalyst and meth-aluminoxane co-catalyst. See ‘724, [0010] – [0032]. The present invention differs from ‘724 in that the present invention requires a plurality of polymeric particles wherein the polymeric particles are spherical in shape and has a cavity therein.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including ‘724 to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh